DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/554,960 filed on 12/17/2021 with effective filing date 6/25/12. Claims 1-3 are pending. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-3 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-3 of US 11412261. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 11412261
Current Application
1. A video decoding device comprising: a demultiplexer which demultiplexes a video bitstream including video data of an encoded slice, Supplemental-Enhancement-Information having first information indicating a leading picture in gradual refresh, and Supplemental-Enhancement-Information having second information indicating segments where a refresh has completed in a current picture; an extractor which extracts the second information from a message which is part of the demultiplexed Supplemental-Enhancement-Information; and a video decoder which decodes image data from the demultiplexed video bitstream by using at least inter prediction, wherein the video decoder starts decoding based on the leading picture in gradual refresh.
1. A video decoding device comprising: a demultiplexing unit which demultiplexes a video bitstream including video data of an encoded slice, first Supplemental-Enhancement-Information having information indicating segments where a refresh has completed in a current picture, and second Supplemental-Enhancement-Information having information indicating a synchronization starting picture and a synchronization completed picture; an extracting unit which extracts the information indicating segments where a refresh has completed in a current picture from a message which is part of the demultiplexed Supplemental-Enhancement-Information; and a video decoding unit which decodes image data from the demultiplexed video bitstream by using at least inter prediction, wherein the synchronization starting picture is a leading picture within a refreshing period, and the synchronization completed picture is the end position of the refreshing period.
2. A video decoding method comprising: demultiplexing a video bitstream including video data of an encoded slice, Supplemental-Enhancement-Information having first information indicating a leading picture in gradual refresh, and Supplemental-Enhancement-Information having second information indicating segments where a refresh has completed in a current picture; extracting the second information from a message which is part of the demultiplexed Supplemental-Enhancement-Information; and decoding image data from the demultiplexed video bitstream by using at least inter prediction, wherein the decoding is started based on the leading picture in gradual refresh.
2. A video decoding method comprising: demultiplexing a video bitstream including video data of an encoded slice, first Supplemental-Enhancement-Information having information indicating segments where a refresh has completed in a current picture, and second Supplemental-Enhancement-Information having information indicating a synchronization starting picture and a synchronization completed picture; extracting the information indicating segments where a refresh has completed in a current picture from a message which is part of the demultiplexed Supplemental-Enhancement-Information; and decoding image data from the demultiplexed video bitstream by using at least inter prediction, wherein the synchronization starting picture is a leading picture within a refreshing period, and the synchronization completed picture is the end position of the refreshing period.
3. A non-transitory computer readable information recording medium storing a video decoding program, when executed by a processor, performs: demultiplexing a video bitstream including video data of an encoded slice, Supplemental-Enhancement-Information having first information indicating a leading picture in gradual refresh, and Supplemental-Enhancement-Information having second information indicating segments where a refresh has completed in a current picture; extracting the second information from a message which is part of the demultiplexed Supplemental-Enhancement-Information; and decoding image data from the demultiplexed video bitstream by using at least inter prediction, wherein the video decoding is started based on the leading picture in gradual refresh.
3. A non-transitory computer readable information recording medium storing a video decoding program, when executed by a processor, performs: demultiplexing a video bitstream including video data of an encoded slice, first Supplemental-Enhancement-Information having information indicating segments where a refresh has completed in a current picture, and second Supplemental-Enhancement-Information having information indicating a synchronization starting picture and a synchronization completed picture; extracting the information indicating segments where a refresh has completed in a current picture from a message which is part of the demultiplexed Supplemental-Enhancement-Information; and decoding image data from the demultiplexed video bitstream by using at least inter prediction, wherein the synchronization starting picture is a leading picture within a refreshing period, and the synchronization completed picture is the end position of the refreshing period.

Allowable Subject Matter
3.	The prior art of record in particular, Kazui et al. US 2013/0128981 A1 in view of Pearlstein et al. US 5,568,200 does not disclose, with respect to claim 1, first Supplemental-Enhancement-Information having information indicating segments where a refresh has completed in a current picture, and second Supplemental-Enhancement-Information having information indicating a synchronization starting picture and a synchronization completed picture; an extracting unit which extracts the information indicating segments where a refresh has completed in a current picture from a message which is part of the demultiplexed Supplemental-Enhancement-Information; and a video decoding unit which decodes image data from the demultiplexed video bitstream by using at least inter prediction, wherein the synchronization starting picture is a leading picture within a refreshing period, and the synchronization completed picture is the end position of the refreshing period as claimed.  
Rather, Kazui et al.  discloses the apparatus (1) has an area boundary positional information 
extraction unit which extracts area boundary positional information on clean region and non-clean region from encoded and moving image data.  The area category unit (11) pinpoints the clean and non-clean region based on area boundary positional information.  The reference availability determination unit (12) judges whether decoding object belongs to clean region or non-clean region and determines reference of all blocks of decoding object picture.  A decoding unit (20) decodes the decoding object block based on obtained reference. 
 Similarly, Pearlstein et al. teaches the method considers image representative data being representative of a video frame divided into multiple subframes.  The subframes may include intracoded video signals and/or intercoded video signals, dependent on predictions from the intracoded video signals.  Data is generated indicating the number of video frames necessary for acquiring the subframes having the intracoded video signals, or the intercoded video signals based on the predictions from the intracoded video signals, to properly reconstruct a video frame. This data is embedded within the control data. 
The same reasoning applies to claims 2 & 3 mutatis mutandis.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485